      Case 5:20-cv-04054-DDC-JPO Document 1-1 Filed 09/18/20 Page 1 of 5
                                                   ELECTRONICALLY FILED
                                                        2020 Aug 21 PM 2:09
Charles E. Hill, Bar No. 10631            CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
202 N. Rock Road - OFFICE                         CASE NUMBER: 2020-CV-000444
Wichita, KS 67206
chill@crescentgroupllc.com
316-201-1004 Phone
316-776-5989 Fax


                        IN THE THIRD JUDICIAL DISTRICT
                  DISTRICT COURT OF SHAWNEE COUNTY KANSAS
                              CIVIL DEPARTMENT

KANSAS ST GREGORYS LLC                                )
                                                      )
               Plaintiff                              )
v.                                                    )     Case No.:
                                                      )
OTIS ELEVATOR COMPANY                                 )
                                                      )
               Defendant                              )
                                                      )
Pursuant to Chapter 60, K.S.A.

                                            PETITION

       COMES NOW the Plaintiff, KANSAS ST GREGORYS LLC, by and through its attorney

and for its cause of action against the Defendant states:

       1.      Plaintiff is a Kansas limited liability company. Plaintiff owns a property known as

The Metropolitan which is located at 635 SW Harrison in Topeka, KS 66603.

       2.      Defendant, OTIS ELEVATOR COMPANY, is a Foreign For-Profit corporation

that is registered to do business in the State of Kansas. Defendant may be served with process by

service upon its Registered Agent:

                       C T CORPORATION SYSTEM
                       112 SW 7TH STREET SUITE 3 C,
                       TOPEKA, KS 66603.

       3.      Beginning as early as 2016, Plaintiff has requested the Defendant to service and/or

repair the elevators in The Metropolitan property in Topeka, KS. Each time the Defendant




                                             Exhibit A
      Case 5:20-cv-04054-DDC-JPO Document 1-1 Filed 09/18/20 Page 2 of 5




would make a proposal, it was in writing and stated in the Terms and Conditions attached to the

service document. In Paragraph 9 of the Terms and Conditions it states:

“We warrant that all services furnished will be performed in a workmanlike manner.”

       4.      Plaintiff states that several times during its interactions with the Defendant that the

problems were not corrected and perhaps even became worse. Plaintiff has given Defendant

several opportunities to correct and repair the situation, but to no avail. To current date, the

elevators still do not operate properly.

       5.      Defendant’s failures to successfully repair and/or properly service the elevators,

over a period of over 4 years constitute a breach of the warranty set forth in Paragraph 3, above

and/or a breach of contract. As a result of the breaches, Plaintiff has expended approximately

$154,493.70 in costs and repair expenses and monthly maintenance fees of approximately

$44,685.95 and still the elevators are not functioning properly.

       WHEREFORE, having set forth its causes of action against the Defendant, the Plaintiff

prays for judgment in its favor and against the Defendant in the amount of $199,179.65 plus any

additional costs and damages incurred hereafter but prior to trial, plus interest at the statutory rate

to the date of judgment, plus its costs incurred herein and such other and further relief as the Court

deems just and proper.



                                                       Respectfully submitted,

                                                       /s/ Charles E. Hill
                                                       Charles E. Hill, Bar No. 10631
                                                       202 N. Rock Road - OFFICE
                                                       Wichita, KS 67206
                                                       chill@crescentgroupllc.com
                                                       316-201-1004 Phone
                                                       316-776-5989 Fax

                                                       Attorney for Plaintiff



                                              Exhibit A
               Case 5:20-cv-04054-DDC-JPO Document 1-1 Filed 09/18/20 Page 3 of 5
                                                              ELECTRONICALLY FILED
                                                                   2020 Aug 21 PM 2:09
Kansas St Gregorys LLC                               CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                                             CASE NUMBER: 2020-CV-000444
vs.
Otis Elevator Company
                                                       SUMMONS



To the above-named Defendant/Respondent:


                                    Otis Elevator Company
                                    CT Corporation System
                                    112 SW 7th St Ste 3 C
                                    Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Charles E Hill
                                    202 N Rock Rd-Office
                                    Wichita, KS 67206


within 21 days after service of summons on you.




Clerk of the District Court
Electronically signed on 08/21/2020 02:50:17 PM


Documents to be served with the Summons:
PLE: Petition Petition




                                                        Exhibit A
        Case 5:20-cv-04054-DDC-JPO Document 1-1 Filed 09/18/20 Page 4 of 5
                                                  ELECTRONICALLY FILED
                                                       2020 Sep 17 AM 9:33
                                         CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                                 CASE NUMBER: 2020-CV-000444

                        IN THE THIRD JUDICIAL DISTRICT
                 DISTRICT COURT OF SHAWNEE COUNTY, KANSAS
                              CIVIL DEPARTMENT

 KANSAS ST. GREGORYS LLC

                         Plaintiff,

 v.                                                       Case No. 2020-CV-000444

 OTIS ELEVATOR COMPANY,

                       Defendant.

                                  ENTRY OF APPEARANCE
        COMES NOW Steven F. Coronado of the law firm of BATY OTTO CORONADO PC,

and hereby enters his appearance as attorney of record on behalf of Defendant in the above-entitled

case.

                                                   Respectfully submitted,

                                                   BATY OTTO CORONADO PC

                                                   /s/ Steven F. Coronado
                                                   Steven F. Coronado           KBN 14418
                                                   4600 Madison Avenue, Suite 210
                                                   Kansas City, MO 64112
                                                   Telephone: (816) 531-7200
                                                   Facsimile: (816) 531-7201
                                                   scoronado@batyotto.com
                                                   ATTORNEY FOR DEFENDANT




                                            Exhibit A
      Case 5:20-cv-04054-DDC-JPO Document 1-1 Filed 09/18/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that the above and foregoing was filed with the Court through its
electronic filing system on September 17, 2020, with a copy sent via electronic mail to:

 Charles E. Hill      KBN 10631
 202 N. Rock Road
 Wichita, KS 67206
 chill@crescentgroupllc.com
 316-201-1004 Phone
 316-776-5989 Fax
 Attorney for Plaintiff



                                                  /s/ Steven F. Coronado
                                                  Attorney for Defendant




                                            Exhibit A
